Citation Nr: 0622938	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
for approximately 20 years, from August 1945 to May 1967.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned at 
a Travel Board hearing in November 2005.  A transcript of 
this hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent evidence of current diagnoses of 
bilateral hearing loss and tinnitus.

3.  There is no evidence of hearing loss or tinnitus in 
service, or within one year after service, and no probative 
medical evidence linking the veteran's current hearing loss 
and/or tinnitus with his period of service.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2005).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
bilateral hearing loss and tinnitus are related to his 
service in the United States Navy from August 1945 to May 
1967.  Specifically, the veteran claims that he was exposed 
to excessive noise during service while assigned to a damage 
patrol party on numerous ships.  According to the veteran, 
this job required him to be near large 8 inch guns as they 
were being fired.  The veteran attributes his current hearing 
loss and tinnitus to this acoustic trauma.     

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in May 2002, prior to 
adjudication of his claim in August 2002.  This letter 
informed the veteran of what evidence was required to 
substantiate a claim for service connection and of his and 
VA's respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The May 2002 letter 
informed the veteran that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the RO.  Moreover, the letter 
informed the veteran that to help with his claim he could 
tell VA about any additional information or evidence he 
wanted VA to obtain for him.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
With regard to the issues on appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical and personnel records, 
all private medical records, and all VA records.  The veteran 
was provided with a VA examination in connection with his 
claims on appeal, and he participated at a hearing before the 
undersigned in November 2005.  The veteran has not identified 
any other outstanding evidence to be obtained, and the record 
does not reflect any outstanding evidence.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA, see 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159, and the Board will proceed with an 
analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board notes that a July 2002 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  This 
report also shows a diagnosis of bilateral recurrent 
tinnitus.  Thus, the Board will concede that the veteran has 
current hearing loss and tinnitus disabilities.

Service medical records show no evidence of hearing loss in 
service.  While the veteran's entrance examination is not of 
record, re-enlistment examination reports in July 1946, 
November 1948, November 1951, January 1956, September 1957, 
August 1963, and October 1963 report the veteran's hearing to 
be 15/15 (whispered voice test) in each ear.  This indicates 
normal hearing.  At separation in April 1967, the veteran's 
hearing was also noted to be 15/15 (whispered voice test) in 
each ear.    

The veteran was afforded a VA audiological examination in 
July 2002. This examination reported the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
40 dB
55 dB
60 dB
60 dB
Left 
Ear
35 dB
50 dB
60 dB
60 dB

Puretone Threshold Average
Right Ear
54 dB
Left Ear
51 dB

Speech Recognition
Right Ear
92%
Left Ear
92%

The examiner diagnosed the veteran with bilateral high-
frequency sensorineural hearing loss.  After reviewing the 
claims folder, the examiner opined that since the veteran had 
normal hearing at the time of his retirement from active 
duty, and as there was no mention of tinnitus while on active 
duty, it was less likely than not that veteran's current 
hearing loss and tinnitus are related to noise exposure and 
acoustic trauma in service.  Rather, the examiner noted, "it 
is more likely than not that virtually all of the veteran's 
hearing loss and tinnitus are age related (presbycusis)."

Also of record is a statement from the veteran's private 
physician, Dr. T.A.C., dated in February 2002.  Dr. T.A.C. 
described the veteran's history of in-service acoustic 
trauma.  He noted that the veteran had "some history of 
milder noise exposure with other work in a shipyard, but not 
to the degree of exposure that he had while in the 
military."  Thus, he opined that "the majority of [the 
veteran's] hearing loss is related to his noise-exposure 
history from his military work."  Despite Dr. T.A.C.'s 
opinion, he did not refer to any supporting clinical evidence 
or any references to findings in the veteran's service 
medical records or other medical records.  In fact, it 
appears that the doctor may have obtained the veteran's 
history from the veteran himself, rather than from an 
independent review of medical records.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens, supra. 

The Board has carefully reviewed all the evidence of record, 
but concludes that the preponderance of the evidence is 
against a finding that the veteran's hearing loss and/or 
tinnitus is causally related to his 20 years of active 
military service.  While Dr. T.A.C., the veteran's private 
physician, found that the veteran's hearing loss was related 
to service, it appears that the veteran's clinical history 
was obtained from the veteran, rather than based on a review 
of the medical records, particularly the claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion 
premised on unsubstantiated account is of no probative value 
and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board is not 
bound to accept doctor's opinion based exclusively on 
claimant' s recitations).  Furthermore, Dr. T.A.C.'s 
statement does not provide any supporting clinical reasons or 
bases for his opinion.

The Board finds the July 2002 VA medical opinion to have the 
most evidentiary weight.  First, the Board finds that the VA 
examiner is competent to render a medical opinion as to the 
etiology of the veteran's hearing loss and tinnitus.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Second, the 
veteran was afforded an examination, and the VA examiner 
reviewed the veteran's medical records and discussed all 
relevant evidence regarding the veteran's hearing loss and 
tinnitus.  The examiner provided reasons and bases for his 
conclusion and pointed to evidence which supported his 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board must also note the 35 years between the veteran's 
separation from service in 1967 and the first treatment for 
hearing loss in 2002.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Given the evidence of record, the Board finds that service 
connection for hearing loss and/or tinnitus is not warranted.  
The veteran's claim of acoustic trauma in service is 
credible.  Thus, the fact that the veteran was exposed to 
loud noises in service is not is dispute.  However, the first 
objective showing of hearing loss in the record is the 
February 2002 private report, approximately 35 years after 
service.  Finally, while the February 2002 private opinion 
relates the veteran's hearing loss and tinnitus to service, 
the Board finds the July 2002 negative VA medical opinion to 
have the most evidentiary weight.  

The veteran's claim for service connection includes his own 
assertion that his bilateral hearing loss and tinnitus are 
related to service.  The Board does not doubt the sincerity 
of the veteran's beliefs that his hearing loss and tinnitus 
are due to his active military service.  Nevertheless, as a 
lay person not trained in medicine, his opinion that his 
current disabilities are causally related to active service 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Rather, medical evidence on this point is 
required.  Although this case contains private medical 
evidence supporting the veteran's claims, the Board finds 
that the VA medical opinion is more probative, for reasons 
described above.  

In short, the Board finds that the preponderance of the 
evidence is against the claims for entitlement to service 
connection for hearing loss and tinnitus, and the appeal is 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


